Citation Nr: 9900711	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  95-40 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts




ISSUE

Entitlement to service connection for defective hearing.  




ATTORNEY FOR THE BOARD

Wanda Beamon, Associate Counsel



INTRODUCTION

The appellant served on active duty from June 1956 to April 
1959.  

This appeal comes to the Board of Veterans Appeals (Board) 
following rating actions taken in October 1994 and August 
1995.  However, the Board notes that the claim adjudicated by 
these actions was not the first such claim filed by the 
veteran.  In October 1977, the veteran filed a claim of 
service connection for defective hearing and defective visual 
acuity.  An undated rating decision shows that these claims 
were denied and a notification letter was thereafter sent to 
the veteran.  (The letter to the veteran was dated in January 
1977, but this appears to have been a typographical error and 
should have been dated in January 1978.)  Received January 
24, 1978, was a response from the veteran indicating his 
desire to appeal the ROs decision.  Thereafter another 
notification of the denial was sent to the veteran in 
February 1978, but no action was taken with respect to the 
veterans January 1978 expression of a desire to appeal.  It 
was not until after a claim was filed in September 1994 that 
the RO took action.  As noted above, rating actions were 
taken in October 1994 and August 1995 and the veterans 
appeal of service connection for defective hearing was 
subsequently developed for appellate review. 

Given the sequence of events set forth above, it does not 
appear that the RO has taken action to develop the veterans 
claim of service connection for defective visual acuity 
following receipt of the January 1978 correspondence in which 
the veteran indicated a desire to appeal the decision of the 
RO set forth in the January 1977 [sic] notification 
letter.  Therefore, this issue is referred to the RO for 
clarification of the veterans desire to appeal, and issuance 
of a statement of the case, if appropriate.

The Board notes that the veteran appears to have requested a 
hearing before the Board at the RO in a September 1995 notice 
of disagreement.  However, the Board also notes that he 
thereafter submitted a VA Form 9, Appeal to Board of 
Veterans Appeals, in which he changed his request by 
affirmatively indicating that he did not desire a hearing 
before the Board.  The Board finds that this action by the 
veteran is tantamount to a withdrawal of his request for a 
hearing.  38 C.F.R. § 20. 702(e) (1998).  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that his defective hearing began during 
military service.  Specifically, he asserts that his 
occupation specialty was as a machine gunner in the Untied 
States Marines Corps, and that he was exposed to weapons fire 
during active duty.  The veteran maintains that he continues 
to suffer from defective hearing, and he also refers to a 
theory that defective hearing may have come from 
bronchopneumonia or influenza.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veterans claim of 
entitlement to service connection for defective hearing is 
not well grounded.  


CONCLUSION OF LAW

The appellants claim of entitlement to service connection 
for defective hearing is not well grounded.  38 U.S.C.A. 
§§ 1101, 1112, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1998); 
Allen v. Brown,, 7 Vet. App. 439 (1995).  When a disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet.App. 14, 17 (1993).  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet.App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy, 1 Vet.App. at 81.  
A claimant cannot meet this burden merely by presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  Espiritu, 2  Vet. App. at 495.  

The United States Court of Veterans Appeals (Court) has held 
that competent evidence pertaining to each of three elements 
must be submitted in order to make a claim of service 
connection well grounded.  There must be competent (medical) 
evidence of a current disability; competent (lay or medical) 
evidence of incurrence or aggravation of disease or injury in 
service; and competent (medical) evidence of a nexus between 
the in-service injury or disease and the current disability.  
This third element may be established by the use of statutory 
presumptions.  38 C.F.R. §§ 3.307, 3.309; Caluza v. Brown, 
7 Vet.App. 498, 506 (1995), affd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).

The term impaired hearing is defined by regulation.  For 
the purposes of applying the laws administered by VA, hearing 
loss will be considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; when the auditory 
thresholds for at least three of the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1998).  

The veteran has asserted that service connection for 
defective hearing should be granted because, during active 
military duty, he was exposed to noise.  According to the 
appellant, as a machine gunner, he was subjected to weapons 
firing for three years during active duty.  Also, the veteran 
states that no safety precautions were utilized, and as a 
result he has a hearing impairment.  He has also indicated 
that there might be a relationship between defective hearing 
and bronchopneumonia or influenza that he experienced during 
service.

Service medical records are negative for complaints, 
treatment, or findings of defective hearing.  On enlistment 
and separation examination reports, it was noted that the 
veterans hearing was 15/15 in both ears on whispered voice 
testing.  The veteran was hospitalized in October 1957 for 
what was thought to be influenza.  The diagnosis was later 
changed to bronchopneumonia.

Post-service medical records include an audiological 
evaluation report dated in March 1995.  The evaluation 
revealed puretone thresholds in certain frequencies which 
indicate that the veteran has impaired hearing as defined by 
§ 3.385.  The examiner indicated that the veteran had been a 
machine gunner for three years in service, had worked in a 
Navy yard for two years, and also participated in shooting at 
a rifle range.  This annotation to the record was made in 
response to whether the veteran had a noise hazardous job.  
It was reported that the veteran had bilateral high frequency 
sensorineural hearing loss with good speech discrimination.  
In April 1995, a clinical occupational health nurse noted 
that the veteran reported difficulty with hearing and working 
in jobs where he was exposed to noise.  Specifically, it was 
reported that he had worked as a machine gunner and at a Navy 
yard.  It was determined that the veteran had normal to 
severe sensorineural hearing loss bilaterally.  

In the present case, the March 1995 audiological evaluation 
results indicate that the veteran has hearing impairment in 
the left ear which is cognizable under 38 C.F.R. § 3.385.  
Significantly, however, the claims folder contains no medical 
nexus evidence associating the appellants current defective 
hearing to his military service.  As indicated above, the 
service medical records are negative for defective hearing, 
and the first objective evidence of defective hearing was 
approximately 36 years after his separation from active 
military duty.  

Although the appellant has indicated that he was exposed to 
loud noises while firing weapons in service, and while 
references have been made by clinicians to his history as a 
machine gunner and consequent noise exposure, no opinion 
evidence has been presented linking current defective hearing 
to any such in-service noise exposure.  The examiner in March 
1995 only indicated that the appellants occupation as a 
machine gunner, and employment at the navy yard were noise 
hazardous jobs; it was not indicated that the appellants 
defective hearing was linked to the in-service noise 
exposure.  Moreover, the same may be said about the April 
1995 statement from the clinical occupational health nurse.  
Without medical evidence that provides the nexus between 
current hearing loss and service, the veterans claim of 
entitlement to service connection for defective hearing is 
not well grounded.  Caluza, supra.  

Additionally, the Board notes that no competent evidence has 
been presented which suggests any relationship between 
influenza or bronchopneumonia and currently shown hearing 
loss.  Moreover, the veteran is not aided by application of 
§§ 3.307, 3.309 because no evidence has been submitted to 
show that sensorineural hearing loss was manifest within a 
year of the veterans separation from service.  


ORDER

Service connection for defective hearing is denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
